Citation Nr: 1731413	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus.

2.  Entitlement to a rating in excess of 10 percent for strain/tendonitis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for strain/tendonitis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to May 29, 2012.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to February 2007. 

These matters come before the Board of Veterans' Appeals (Board) from February 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the February 2012 decision, the RO in pertinent part, granted service connection for major depressive disorder (MDD) and assigned a 70 percent disability rating effective September 7, 2010, and denied disability ratings in excess of 10 percent for bilateral plantar fasciitis and pes planus, right knee strain/tendonitis, and left knee strain/tendonitis.  The August 2012 decision denied a disability rating in excess of 10 percent for GERD.

In June 2015, the Board decision, in pertinent part, denied ratings in excess of 10 percent for GERD and remanded the issues of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus and entitlement to a rating in excess of 10 percent for right knee strain/tendonitis and left knee strain/tendonitis for further development.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2015 Order, the Court, pursuant to a Joint Motion for Partial Vacatur and Remand (Joint Motion), vacated the Board's decision as to the claim for a rating in excess of 10 percent for GERD, and remanded the issue for action consistent with the Joint Motion.  

The Board also notes that while this case was in remand status, entitlement to a TDIU was established by a November 2015 rating decision, effective from May 29, 2012.  Special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) was also established from this date.  As the pendency of this case predated the May 2012 effective date assigned for the TDIU, the Board, in a June 2016 decision, found that it had jurisdiction over whether TDIU was warranted prior to that date.  In the June 2016 decision the Board also denied entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus, remanded the issues of entitlement to a rating in excess of 10 percent for GERD, right knee strain/tendonitis, left knee strain/tendonitis, and entitlement to TDIU prior to May 29, 2012.  As will be discussed further, the Board finds that the AOJ did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision as to the claim for a rating in excess of 10 percent for bilateral plantar fasciitis and pes planus, and remanded the issue for action consistent with the Joint Motion.  

The issues of entitlement to a rating in excess of 10 percent for GERD, in excess of 10 percent for right knee strain/tendonitis, and in excess of 10 percent for left knee strain/tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis and pes planus disability has been primarily manifested by pain on manipulation and use and swelling on use.

2.  Prior to May 29, 2012, the Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a bilateral disability rating of 30 percent for bilateral plantar fasciitis and pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for entitlement to a TDIU have been met prior to May 29, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in November 2010, July 2011, and May 2012.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in June 2012 and February 2013.  The Board finds these examinations to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Bilateral plantar fasciitis and pes planus

The Veteran contends that his bilateral plantar fasciitis and pes planus rating does not accurately reflect his disability.  The Veteran's bilateral foot disability is rated 10 percent disabling under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2016).  Under this Code, mild symptoms which are relieved by a built-up shoe or arch supports will be rated as noncompensable disabling.  Where symptoms are moderate, with a weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet, a 10 percent rating will be granted.  Severe manifestations of bilateral pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities will be granted a 30 percent rating.  Pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, none of which are improved by orthopedic shoes or appliances, will be awarded a 50 percent rating.

In this case, the competent and credible evidence of record reflects that the Veteran's service-connected plantar fasciitis and pes planus disability met or more nearly approximated the criteria for severe manifestations of bilateral pes planus.  

According to the VA treatment records, a January 2012 note reflects that the Veteran was encouraged to wear inserts, good shoes, do daily exercises, and use an ice water bottle as needed for inflammation caused by his plantar fasciitis.  A June 2014 treatment note shows the Veteran complained of bilateral foot pain and swelling after an extended hiking trip that mildly improved after the use of NSAID's and icing.  A September 2014 treatment note reflects the Veteran complained of painful bilateral heels for the last 3 months.  The Veteran stated he had pain with his first steps in the morning, after periods of rest, and in the evening after extended activity.  The pain was described as being localized to bottom of the heel.  He reported that he wears really rigid foot inserts and requested a little softer inserts.  The physician assessed  plantar fasciitis bilateral feet, and educated the Veteran on etiology of plantar fasciitis, instructed the Veteran on heel cord stretching, icing, NSAID use, and wearing stable shoe gear.  He was given a consult to prosthetics for inserts and told to return to the clinic if needed.  If no relief was provided, the Veteran was told to consider injections.

In a November 2010 statement in support of claim for and increased rating, the Veteran reported that he wore inserts for his plantar fasciitis and pes planus but still experienced constant pain when standing or walking, as well as swelling.  

A December 2011 VA foot examination reflects that the Veteran reported that he used inserts for his flat feet.  The examiner noted signs and symptoms as pain on use of both feet, pain on manipulation of both feet, relief of symptoms in both feet by use of arch supports or orthotics, decreased longitudinal arch height on weight-bearing for both feet, and the Veteran reported the functional impact as pain when standing.  The examiner did not respond to the questions of whether there was pain accentuated on manipulation and on use.  There was no indication of swelling on use, characteristic calluses, extreme tenderness of plantar surface of one or both feet, objective evidence of marked deformity of the foot or marked pronation of the foot, nor did the weigh-bearing line fall over or medial to the great toe, a lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  

At a February 2013 VA foot examination, the signs and symptoms of the Veteran's flatfoot condition were pain on use of both feet, without pain accentuated on use, symptoms relieved by arch supports, and decreased longitudinal arch height on weight-bearing for both feet.  There was no indication of swelling on use, characteristic calluses, extreme tenderness of plantar surface of one or both feet, objective evidence of marked deformity of the foot or marked pronation of the foot, evidence the weight-bearing line fell over or medial to the great toe, a lower extremity deformity other than pes planus causing alteration of the weight-bearing line, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The functional impact was described by the Veteran as not being able to run due to his bilateral foot condition.  The examiner noted that in regards to bilateral plantar fasciitis and pes planus, the Veteran walked on his toes and heels without grimace.

Although there was no indication of swelling noted at either VA examination, as the Court pointed out in the December 2016 Joint Motion, the Veteran complained of swelling throughout the appeals period and swelling on use is a symptom associated with a 30 percent disability rating under DC 5276.  The Board finds the Veteran competent to report symptoms of swelling on use, and his testimony is credible given its consistency.  Although swelling was not noted upon examination, the Veteran is better suited to notice swelling after prolonged use than a VA examiner during the time of an examination.  Pain and swelling on use are contemplated by the 30 percent bilateral rating criteria.  In sum, the Board concludes that the symptoms due to the Veteran's bilateral plantar fasciitis and pes planus more nearly approximate the 30 percent bilateral rating criteria under DC 5276, but no higher.  At no time during the period on appeal has the medical evidence shown, or the Veteran claimed, symptoms that met the criteria for a 50 percent rating under DC 5276.  


Entitlement to TDIU prior to May 29, 2012

In a February 2012 rating decision, the Veteran was granted service connection for MDD and assigned a 70 percent disability rating effective September 7, 2010, the date of claim.  Based on that 70 percent rating, the Veteran was found to be unable to secure and maintain substantially gainful employment due solely to his service-connected MDD and in a November 2015 rating decision he was granted TDIU effective May 29, 2012, the date of receipt of the Veteran's claim for TDIU.  In the November 2015 rating decision, the Veteran was also granted special monthly compensation based on housebound criteria being met based on the 70 percent rating for MDD.  

The Veteran contends that he is entitled to an earlier effective date for TDIU back to September 7, 2010, the date of claim for service connection for MDD.  Given that the Veteran was subsequently granted TDIU based on the 70 percent disability rating for MDD, the Board finds that an earlier effective date of September 7, 2010, is warranted for the grant of entitlement to TDIU as well.  The record does not support establishment of a TDIU to an even earlier date.  The Veteran had a combined disability rating of 40 percent from February 2007 to June 9, 2008, and a combined 70 percent evaluation from June 10, 2008.  During neither period did the evidence show that the Veteran was unable to secure or follow substantially gainful employment, or to otherwise obtain or maintain substantially gainful employment on account of his service-connected orthopedic or neurologic disorders, or his nasal, audiologic or dermatologic disorders.

Entitlement to special monthly compensation based on housebound status

Additionally, upon review of the evidence, entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 C.F.R. § 3.350(i) by reason of being permanently housebound is also warranted, effective September 7, 2010.  

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38  U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350(i). The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 38  C.F.R. § 3.350 (i)(1).

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  However, a total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating. Bradley, 22 Vet. App. at 293.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Bradley, 22 Vet. App. at 293. In addition, the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16 (a) is specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114 (s). Bradley, 22 Vet. App. at 290-91.

A "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability." Buie v. Shinseki, 24 Vet. App. 242, 249-250   (2010). However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38  U.S.C. §  1114 (s).  Buie, 24 Vet. App. at 249-250  .

A veteran is permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i)(2).

Prior to May 29, 2012, the Veteran has a single disability of MDD which TDIU is based, and additional service-connected disabilities of bilateral plantar fasciitis and pes planus, GERD, low back musculotendinous strain, right knee strain/tendonitis, left knee strain/tendonitis, migraine headache disorder (previously headaches), and bilateral tinnitus, independently ratable at 60 percent or more from September 7, 2010.  Accordingly, the Board finds the Veteran satisfies the requirements of 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i) for special monthly compensation benefits by reason of being housebound prior to May 29, 2012.  


ORDER

Entitlement to a rating of 30 percent, but no higher, for bilateral plantar fasciitis and pes planus is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to TDIU from September 7, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to special monthly compensation based on housebound status from September 7, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



REMAND

Although further delay is regrettable, further development is necessary for the issues of entitlement to a rating in excess of 10 percent for GERD, right knee strain/tendonitis, and left knee tendonitis prior to appellate review.

GERD

The December 2015 Joint Motion for Remand found that the Board relied upon an inadequate VA examination when it denied entitlement to a rating in excess of 10 percent for GERD.  Specifically, the June 2012 VA examination report did not provide a comment on whether the Veteran's overall symptoms of GERD are productive of "considerable impairment of health," which is part of the criteria for the next higher rating of 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346.  As a result, in the June 2016 remand, the Board directed the RO to schedule a new VA examination for GERD with the examiner specifically indicating whether the Veteran's symptomatology is productive of considerable or severe impairment of health.  Unfortunately, while the Veteran did undergo a new VA examination for GERD, the examiner did not indicate whether the Veteran's symptomatology is productive of considerable or severe impairment of health.  Accordingly, the Board finds that remand is again necessary in order to be incompliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Right and left knee strain/tendonitis

A July 2016 VA examination reflects that the examination does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing for either knee as required by 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims, determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new VA examination is necessary that includes joint stability testing with results, and range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or non-VA treatment records pertinent to the remaining claim on appeal.

2.  Return the claims file, to include a copy of this remand, to the July 2016 VA examiner who conducted the right and left knee examinations, or (if that examiner is unavailable) to another examiner for further examination and an addendum opinion.  

The examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the right and left knee.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Return the claims file, to include a copy of this remand, to the July 2016 VA examiner who conducted the GERD examination, or (if that examiner is unavailable) to another examiner for an addendum opinion.  

The examiner shall indicate in the addendum report that the claims file was reviewed. 

The examiner must specifically indicate whether the Veteran's symptomatology is productive of considerable or severe impairment of health.  

4.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


